Citation Nr: 0730279	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-23 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for compression 
fracture, C-6, residuals (neck disorder), currently 10 
percent disabling.

2.  Entitlement to an increased rating for residuals of 
medial meniscectomy, left knee, with traumatic arthritis 
(left knee disability), currently 10 percent disabling.

3.  Entitlement to an increased rating for bilateral hearing 
loss, currently non-compensably disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to May 1982, 
and has additional verified active duty service for 13 years, 
two months.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


REMAND

The veteran testified in March 2007 that his neck disorder, 
left knee disability, and bilateral hearing loss have 
worsened since he was last examined by VA for these 
conditions in September 2004.  VA treatment records added to 
the record since that time confirm the veteran's continuing 
problems with each of these disorders but do not provide the 
timely, ratable clinical evidence necessary to determine 
whether the appellant meets the regulatory criteria for the 
rating increases he seeks.  

In light the reports of worsening conditions and the fact 
that it has been three years since the veteran's service-
connected disorders involving the neck, left knee, and 
hearing loss were last formally examined by VA in 2004, 
current examinations are in order. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a VA 
audiological examination of the veteran to 
determine the extent and severity of his 
service-connected bilateral hearing loss.  
The claims folders are to be provided to 
the physician for review in conjunction 
with the examination.  All indicated 
studies should be performed.  In accordance 
with the latest AMIE worksheets for rating 
hearing loss, the examiner is to provide a 
detailed review of the veteran's pertinent 
medical history, current complaints, and 
the nature and extent of any hearing loss.  
The rationale for all opinions expressed 
should be provided.

2.  The RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination of his left knee to determine 
the nature and severity of his service-
connected left knee disorder.  The claims 
folders are to be provided to the physician 
for review in conjunction with the 
examination.  All indicated tests and 
studies deemed appropriate by the examiner 
must be accomplished and all clinical 
findings should be reported in detail.  In 
accordance with the latest AMIE work sheet 
for rating knee disorders, the examiner is 
to provide a detailed review of the 
veteran's history, and current complaints, 
and the nature and extent of his left knee 
disability.  In this regard, the 
examination report must include complete 
range of motion studies of the left knee 
and discuss the presence or absence of any 
laxity, instability, weakened movement, 
including weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how these 
factors result in any limitation of motion.  
If the veteran describes flare-ups of pain, 
the examiner must offer an opinion as to 
whether there would be additional limits on 
functional ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of motion 
during the flare-ups.  If the examiner is 
unable to offer an opinion as to the nature 
and extent of any additional disability 
during a flare-up, that fact must be so 
stated, and an explanation provided why 
such an opinion cannot be provided.

3.  The RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded orthopedic and 
neurological examinations of his neck to 
determine the nature and severity of the 
veteran's service-connected disorder of the 
cervical spine.  The claims folders are to 
be provided to the physicians for review in 
conjunction with the examinations.  All 
indicated tests and studies deemed 
appropriate by the examiners must be 
accomplished and all clinical findings 
should be reported in detail.  In 
accordance with the latest AMIE work sheet 
for rating neck disorders, the examiners 
are to provide a detailed review of the 
veteran's history, and current complaints, 
and the nature and extent of his neck 
disability.  The examiners should, to the 
extent possible, without resorting to 
speculation, describe the symptoms and 
impairment the veteran has due to his 
cervical spine disorder.  The orthopedic 
examiner should specifically comment on the 
nature and extent of any arthritis of the 
spine.  The examiners should also discuss 
the reported periods of bed rest noted in 
the veteran's March 2007 Travel Board 
hearing testimony.  If incapacitating 
episodes (as defined by Note 1 following 
the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) 
are found to be linked to the veteran's 
service-connected cervical spine disorder, 
the severity and/or frequency of these 
episodes should be noted.

4.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in order, 
have been conducted and completed in full. 
 The RO should review the examination 
reports to ensure that they are in complete 
compliance with the directives of this 
REMAND.  If the reports are deficient in 
any manner, the RO must implement 
corrective procedures at once.

5.  Thereafter, and following any other 
indicated development, the issue of what 
ratings are for assignment for a neck 
disorder, left knee disability, and 
bilateral hearing loss, must be 
readjudicated on the basis of all of the 
evidence of record and all governing legal 
authority, including the VCAA.  If any 
benefit sought on appeal remains denied, 
the veteran must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal. 
 An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for further 
review.

	(CONTINUED ON NEXT PAGE)





The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO is respectfully reminded that claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(6) (2006). 

